Case 19-34993-KRH           Doc 175-2
                                 124-3 Filed 12/11/20
                                                07/09/20 Entered 12/11/20
                                                                  07/09/20 18:51:35
                                                                           12:41:52                  Desc
                           Exhibit(s)
                                   Exhibit(s)
                                      Liquidation
                                              Ex Banalysis
                                                     Page 1Page
                                                           of 2 1 of 2



              LIQUIDATIONANAYSIS

              . Assets

                  1. Real Estate

          The Debtor owns no real estate and owned no real estate as of the Petition Date.




                  2. Personalty

          The Debtor owned the following personal property as of the Petition Date:

          Asset/Description                                  Estimated Value
          Bank Accounts                                      $36,687



          Accounts Receivable                                $123,258


          Office Fixtures, Furniture and                     $14,096
          Equipment
          Vehicles                                           $20,700
          Licenses, franchises and royalties                 $1.00

          As of the date of this Statement, the Debtor owns the following
          personal property:

          Asset/Description                                  Estimated Value
          DIP Accounts (current)                             $119,091.55
          Accounts Receivable(current)                       $212,614



          Office Fixtures, Furniture and                     $14,096
          Equipment
          Vehicles                                           $8,500
          Licenses, franchises and royalties                 $1.00
          Gross Current value                                $355,501


The Debtor’ creditor pool reflects an unpaid IRS lien dating from 2016 in the sum of $384,087. In
addition the IRS holds a priority claim for $617,765 and other priority claims bring the priority debt up to
$832,931. Consequently, there is no likelihood that a Chapter 7 trustee would liquidate any assets as
Case 19-34993-KRH         Doc 175-2
                               124-3 Filed 12/11/20
                                              07/09/20 Entered 12/11/20
                                                                07/09/20 18:51:35
                                                                         12:41:52              Desc
                         Exhibit(s)
                                 Exhibit(s)
                                    Liquidation
                                            Ex Banalysis
                                                   Page 2Page
                                                         of 2 2 of 2


compared to the proposed Plan which will pay general unsecured creditors approximately 9% or
$80,000 over the 60month course of the Plan.
